Case: 12-10522       Document: 00512146584         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-10522
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ARRIAGA-MORALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-293-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Jose Arriaga-Morales raises
arguments that he concedes are foreclosed by United States v. Newson, 515 F.3d
374, 377-78 (5th Cir. 2008), which held that the district court may not award an
additional one-level reduction under U.S. Sentencing Guidelines Manual
§ 3E1.1(b) absent a motion from the Government and that the Government may
decline to move for the reduction based on the defendant’s refusal to waive his
right to appeal. Accordingly, the Government’s motion for summary affirmance

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10522   Document: 00512146584     Page: 2   Date Filed: 02/19/2013

                                No. 12-10522

is GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                      2